Title: To Thomas Jefferson from Arthur S. Brockenbrough, 24 April 1822
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
April 24 ’22
I send you the enclosed bond to get the favor of you to put your name to it as Rector of the U. Va Mr Garrett informs me he intend to Richmond probably tomorrow and will take this bond down, receive the renewed certificate and make sale of it for the use of the University—I presume from what was said on the 1st of April by yourself and other visitors present on that day, it is intended that all the work including plastering painting &c is to be finished by the fall, if such is your intention I shall direct it accordingly—I should like to have had your opinion yesterday on running serpentine wall on the rode side, back of the literary—the object I have in view is to run (after the stone wall is up) a temporary plank fence from the end of the yard Walls of the Pavilions to the stone fence and take away the present plank fence from Pavilion 1 and 2 which is a great disadvantage to the looks of the place—I am Sir most respectfully your Obt sevtA. S. Brockenbrough